UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                           No. 97-40668
                         Summary Calendar
                       ____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                               versus

                          TIMOTEO GASCA,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (C-94-143-05)

                          April 9, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Timoteo Gasca have moved for leave

to withdraw as counsel on appeal having also filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Gasca has

not responded. Our independent review of the brief and record does

not disclose a nonfrivolous issue.      Accordingly, the motion is

GRANTED and counsel is excused from further responsibilities herein

and the appeal is DISMISSED.

                               MOTION GRANTED; APPEAL DISMISSED


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.